Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 10, 2003 (People v Lora, 303 AD2d 523 [2003], Iv denied 100 NY2d 540 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered September 5, 2001.
Ordered that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *611US 745 [1983]). Prudenti, EJ., Smith, Goldstein and Cozier, JJ., concur.